Citation Nr: 0904734	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(diabetes).

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The Veteran had active service from July 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was exposed to combat during service.

2.  The Veteran was in Vietnam during service.

3.  The Veteran has been diagnosed with diabetes.

4.  The Veteran has been diagnosed with bilateral hearing 
loss and tinnitus and the hearing loss and tinnitus have been 
attributed to in-service noise exposure.

5.  The Veteran has been diagnosed with PTSD due to in-
service stressors.  


CONCLUSIONS OF LAW

1.  The criteria of service connection for diabetes are met.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria of service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2008).

3.  The criteria of service connection for bilateral hearing 
loss are met.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2008).

4.  The criteria of service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), (f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as diabetes and 
bilateral hearing loss, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309

VA regulations provide that, in cases where the evidence 
shows that the veteran engaged in combat with the enemy, VA 
will accept satisfactory lay or other evidence of service 
incurrence if it is consistent with the circumstances, 
conditions or hardship of such service, notwithstanding the 
fact that there is no official record of such in-service 
incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).  

Based on a review of the evidence, the Board finds that the 
"combat presumption" is applicable in this case.  Although 
the service personnel records do not indicate that the 
Veteran was provided a combat medal/citation or combat pay, 
the service personnel records do report that in December 
1967, the veteran's ship -- the U.S.S. Damato -- completed 
combat zone missions which included gunfire support missions.  
Additionally, the Veteran submitted copies of the USS 
Damato's Cruise Book and Internet articles about the U.S.S. 
Damato, which indicate that in September 1967, the U.S.S. 
Damato was involved in a firing exchange with the enemy, in 
which it received two direct hits, and that in December 1967, 
the USS Damato travelled down the "Gun Line", from where it 
fired on and destroyed multiple enemy bunkers.  See, e.g., 
U.S.S. Damato 1966-1967 Cruise Book.  The Board finds that 
this evidence sufficiently corroborates the Veteran's history 
of in-service combat exposure, thus warranting the combat 
presumption.  

The Board notes that this presumption does not establish a 
presumption of service connection, but it eases the combat 
Veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.

Diabetes

VA regulations provide presumptive service connection for 
diabetes for veterans exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.309(e).  The regulations also provide a presumption that 
veterans who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, were exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6).  

The evidence of record indicates that the Veteran has been 
diagnosed with and prescribed medication for diabetes.  Thus, 
the remaining issue is whether the Veteran served in the 
Republic of Vietnam.  

The Veteran's DD-214 and additional personnel records 
indicate he served aboard the USS Damato from June 1967 to 
November 1968.  The Board notes that the service personnel 
records do not establish that he was in Vietnam during 
service.  The service personnel records do indicate that the 
U.S.S. Damato was stationed off the coast of Vietnam, but 
this is not sufficient; it is not enough to be in the 
adjacent waters of Vietnam, the Veteran must have been within 
the land boundaries of Vietnam.  See Haas v. Peake, No. 2007-
7037 (Fed. Cir. May 8, 2008).  

The Veteran has testified that the U.S.S. Damato travelled 
down the Gun Line to the Mekong Delta, where it then went 
into the "brown waters" of the Saigon River.  In support of 
his testimony, the Veteran has submitted a copy of the U.S.S. 
Damato's cruise book for 1967, which indicates that in 
December 1967 the ship was anchored in the Saigon River.  See 
U.S.S. Damato 1966-1967 Cruise Book.  The Board finds that 
this information, combined with the Veteran's credible 
testimony, sufficiently corroborates his claim of being 
within the land boundaries of Vietnam.  Therefore he is 
presumed to have been exposed to herbicides, and his diabetes 
should be service-connected.  

Hearing Loss and Tinnitus

The evidence indicates that the Veteran has been diagnosed 
with bilateral hearing loss (as defined by 38 C.F.R. § 3.385) 
and tinnitus.  See September 2005 VA examination record.  He 
contends that his hearing loss and tinnitus are the result of 
in-service unprotected acoustic trauma, namely exposure to 
firing guns while serving at the forward gun mount.  He 
reportedly first developed tinnitus during service.  He has 
also reported that he first learned he had hearing loss in 
January 1975, when "hearing damage" was discovered during a 
work physical.  He has denied significant post-service 
occupational or recreational noise exposure, and he has 
reported that after the discovery of "hearing damage" in 
January 1975, he was required to wear hearing protection, 
"either muffs or ear plugs," whenever he went into a 
production area of a plant.  See December 2008 hearing 
transcript.  

Service treatment records do not report any complaints or 
treatment pertaining to hearing loss or tinnitus, and VA 
examinations dating in 1968 and November 1971 revealed that 
the Veteran's ears were clinically "normal" and that he 
scored 15/15 on the whispered voice and spoken voice tests.  
The November 1971 examination record also indicates that the 
Veteran gave a negative history as to hearing loss or ear 
trouble.  

Post-service medical records associated with the file 
indicate that the Veteran reported a history of bilateral 
hearing loss and tinnitus in March 2005.  A VA examination 
was then conducted, and bilateral hearing loss (as defined by 
38 C.F.R. § 3.385) and tinnitus were diagnosed.  See 
September 2005 VA examination.  The examination record 
reflects the veteran's histories of unprotected noise 
exposure from guns and onset of tinnitus during service and 
negative history of post-service occupational or recreational 
noise exposure.  Based on these histories, examination, and a 
review of the record, the VA examiner opined that it was "as 
likely as not that the veteran's unprotected noise exposure 
[in service] was a contributing factor to his hearing loss 
and tinnitus."  

Based on a review of the evidence, the Board finds that 
service connection is warranted for bilateral hearing loss 
and tinnitus.  Although the medical evidence of record does 
not indicate a diagnosis of hearing loss or tinnitus until 
more than 36 years after separation, the Veteran is competent 
to report that he had unprotected noise exposure in service, 
that he developed tinnitus in service, and that he was 
diagnosed with diminished hearing in 1975, and the Board 
finds the Veteran's histories credible and consistent with 
the nature of his service.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  See also 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 2007) 
(the layperson may be competent to identify the condition 
where the condition is simple).  The Board also finds the VA 
examiner's opinion that the hearing loss and tinnitus were 
related to in-service noise exposure is highly probative.  
Consequently, based on the absence of a countervailing nexus 
opinion and pursuant to the reasons set out above, service 
connection is granted for bilateral hearing loss and 
tinnitus.  




PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the Veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The Veteran contends that he has PTSD as a result of working 
on the gun mount during combat operations in service and 
experiencing gunfire to the ship during service.  The record 
indicates that the Veteran has been diagnosed with PTSD based 
on these stressors.  See, e.g., April 2005 VA psychiatric 
consult; September 2005 VA examination record.  

As discussed above, the Board finds that the Veteran 
participated in combat operations during service.  
Additionally, the Board finds that the Veteran's claimed 
stressors are consistent with the circumstances, conditions, 
and hardships of such service; consequently, the claimed 
stressors are accepted as credible.  Based on the foregoing, 
service connection for PTSD is granted.   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for diabetes is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


